DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 6/3/22 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ockenfuss et al. (US 2015/0369980, “Ockenfuss”) in view of Mu et al. (US 2020/0057183, “Mu”).
Regarding claim 1, Ockenfuss teaches an optical passband filter sensor comprising filter layers formed on a side of a substrate (see, e.g., Fig. 2, [0060]), wherein the substrate may be a semiconductor sensor (i.e., a “wafer” [0093]) and wherein the filter layers comprises individual, arranged layer (see, e.g., Fig. 2, [0094], [0043]), and wherein the filter films comprise R, G, and B filter films that permits light having wavelength in the color area to pass through (e.g., [0083], [0004], [0008], [0009]). Ockenfuss additionally teaches that the layers should be deposited via coating (e.g., [0032]). It should be noted that claim 1 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. 
    PNG
    media_image1.png
    273
    480
    media_image1.png
    Greyscale
	Ockenfuss fails to specifically teach that the passband stacks are configured to pass infrared light (or that there is an infrared passband filter). However, Ockenfuss does describe generally that the metal-dielectric color filters are patterned by adjusting the thickness of the various layers ([0009]). In the same field of endeavor of bandpass filters ([0003]), Mu teaches an infrared bandpass filter is made by adjusting the thicknesses of dielectric layers in a manner similar to that of Ockenfuss (e.g., [0003], [0004]) and therefore it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thicknesses of the metal and dielectric layers of the bandpass filter of Ockenfuss in order to provide an infrared bandpass filter in the device as such filters may be useful in, for example, 3D imaging systems (Mu, e.g., [0024]).  
Regarding claim 2, Ockenfuss additionally teaches that the filters should have a plurality of silver and dielectric layers (e.g., [0089], [0064], [0065]) such that the filters have a thickness of around 500 nm ([0053]), and teaches that the in-band transmittance should be greater than 50% and the out-of-band transmittance should be less than 2% ([0078], [0079], [0083], [0084], Figs. 5A, 5B). Therefore, the filters taught by Ockenfuss are considered to have transmittances reading on less than 1% in the cut-off bands and greater than 55% in the central wavelength ranges (i.e., the bandpass regions). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss in view of Mu as applied to claim 2, above, and further in view of Saxena et al. (US 2017/0145498, “Saxena”). 
Regarding claim 3, Ockenfuss additionally teaches that the silver layers may have a thickness substantially similar to those of the present invention, and therefore would have a refractive index reading on the claimed range of from 0.1 to 0.48 (as refractive index is a function of the material and thickness of the layer, see [0065], [0068]; and see present specification at [0042] – [0054]). The silver layers would additionally be expected to possess extinction coefficient values reading on those claimed because the silver layers of Ockenfuss are substantially the same materials applied to substantially similar thicknesses and thus would have substantially the same optical properties. Ockenfuss additionally teaches that the high-refractive index layers may have a refractive index of greater than 1.6 (e.g., 1.65, [0070]). 	While Ockenfuss does not specifically teach the extinction coefficient of the high-refractive index materials, in the same field of endeavor of optical filters (e.g., [0005]), Saxena teaches that providing a material with a low extinction coefficient across a wavelength band corresponds to providing it with good transmittance across that band ([0065]). It therefore would have been obvious to have adjusted the extinction coefficient within the visible wavelength band to a value that is low in order to improve the transmittance within the visible wavelength as taught by Saxena (see, e.g., Saxena at [0065]). 
Regarding claim 4, Ockenfuss additionally teaches the high-refractive index materials may be, for example, TiO2, Ta2O5, or Nb2O5, ([0070]). 
Regarding claims 5-8, Ockenfuss teaches that each of red, green, blue and infrared bandpass filters may include four silver layers and that they may have a thickness on the range of from 5 to 50 nm, which corresponds with the claimed thickness requirements for the silver metal layers of claims 5-8 ([0065], [0067], [0068], and see, e.g., Fig. 12, showing four silver layers for UV filter). Ockenfuss additionally teaches that the dielectric materials may be, for example, TiO2, Ta2O5, or Nb2O5, ([0070]) and may have thicknesses on the range of from 20 to 300 nm ([0072]). These thicknesses read on the claimed alternating dielectric materials and thicknesses of claims 5-8. The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. Further, it would have been obvious to have adjusted the thicknesses of the layers as well as the materials of each of the dielectric material layers in order to arrive at a suitable passband filter for each of the red, green, blue, and infrared regions as desired ([0071] – [0074], [0064], [0065], [0067], [0068], [0078]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782